DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration of the slide device  be driven by a wheel or an electric motor as presented in claims 5 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the objection with regard to claim 6 is only unclear in view of the elected species (A) as portrayed in figures 5A and 5B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites: “a wheel, wherein the slide device is configured to be driven while interlocking with rotation of the wheel”.  It is unclear in view of the drawings and specification how the slide device of the elected embodiment depicted in figures 5A and 5B can be operated through the wheels of the lawn mower.  The specification merely states the use of a rack-and-pinion but offers no further details on how a rack-and-pinion can functionally connect to the slide.  The drawings further lack any structure to clearly show how the slide could operate via a wheel and a rack and pinion in view of the elected embodiment.  
 Claim 6 recites: “an electric motor, wherein the slide device is configured to be driven by the electric motor”.  It is unclear in view of the drawings and specification how the slide device of the elected embodiment depicted in figures 5A and 5B can be operated an electric motor.  The specification and drawings combined clearly state and show the use of an electric motor in view of other unelected embodiments, however lack proper details in view of the elected embodiment.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwolinski (GB 2414914).
Regarding claims 1-2 and 4, Zwolinski discloses a lawn mower comprising: a power source; a rotation shaft configured to be rotated by power of the power source; a cutter blade configured to be rotated by the rotation shaft so as to cut grass: a body portion including a housing containing, the cutter blade, and a grass clippings discharge passage configured to discharge grass clippings cut by the cutter blade from the housing; a grass clippings container detachably attached to the body portion and configured to contain grass clippings (Figure 1 shows a traditional lawn mower as described on page 1 lines 5-15); 
and a slide device, wherein the grass clippings discharge passage includes: an upstream opening connected to the housing; and a downstream opening for ejecting grass clippings to outside of the body portion, wherein the grass clippings container is provided to cover the downstream opening of the grass clippings discharge passage, includes an opening opened toward the body portion and connected to the body portion, an end surface facing the opening, and a side surface extending from the opening to the end surface, and is configured to contain grass clippings ejected from the downstream opening of the grass clippings discharge passage, and wherein the slide device is configured to adjust a distance between the downstream opening of the grass clippings discharge passage and the end surface of the grass clipping container in a direction perpendicular to the end surface (Annotated figure 3 below shows an uncompressed operational position of the lower section 11b of the grass container.  Figure 4 shows a compressed storage position of the lower section. The slide device is considered to be the expandable and contractible sides of the lower portion that allows the lower portion to be compressed as shown between figures 3 and 4 which is considered to be capable of being performed by an operator.  Compression of the bag would adjust a corner end surface portion of the rear wall perpendicularly towards the discharge opening of the mower by some distance).


    PNG
    media_image1.png
    981
    835
    media_image1.png
    Greyscale

Annotated Figures 3 and 4




Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suhara (US 2011/0197560).
Regarding claim 1, Suhara discloses a lawn mower (1) comprising: a power source (9); a rotation shaft configured to be rotated by power of the power source; a cutter blade configured to be rotated by the rotation shaft so as to cut grass: a body portion including a housing containing, the cutter blade (Figure 1 shows mowing device 16 with case 25 that houses rotating blades 26), and a grass clippings discharge passage (29) configured to discharge grass clippings cut by the cutter blade from the housing; a grass clippings container (30) detachably attached to the body portion (Detaches by sliding upwards as shown in figure 1) and configured to contain grass clippings; and a slide device (31), wherein the grass clippings discharge passage includes: an upstream opening connected to the housing; and a downstream opening for ejecting grass clippings to outside of the body portion, wherein the grass clippings container is provided to cover the downstream opening of the grass clippings discharge passage, includes an opening opened toward the body portion and connected to the body portion, an end surface facing the opening, and a side surface extending from the opening to the end surface, and is configured to contain grass clippings ejected from the downstream opening of the grass clippings discharge passage, and wherein the slide device is configured to adjust a distance between the downstream opening of the grass clippings discharge passage and the end surface of the grass clipping container in a direction perpendicular to the end surface (Element 77 is considered to be a “L” shaped end surface that opens and closes to discharge grass clippings.  When slide device 31 raises the entire clipping container 30 it adjusts a distance of the top of the end surface in a perpendicular direction).

Regarding claim 4, Suhara discloses wherein the slide device is configured to be driven by operation of an operator (Figure 8 shows an operators controls for the slide device). 

Response to Arguments
Applicant's arguments filed 6-8-2022 have been fully considered but they are not persuasive.
Applicants amendment to figure 6 is acknowledged, however this does not resolve the drawing objection because figure 6 depicts a non-elected embodiment.  The drawings are objected to because they do not clearly show how claims 5 and 6 would function in view of the elected embodiment.  
As maintained with the drawing objection, claims 5 and 6 are still rejected under 35 U.S.C 112 because it is unclear how claims 5 and 6 would operate in view of the specification and drawings.  
With respect to applicants arguments that Zwolinski does not comprise a slide device examiner respectively disagrees.  In the same manner as applicants elected embodiment described in ¶0025 the slide device is the contractible bag side walls themselves.  Applicant’s alternative arguments pertaining the mechanical slide device described in ¶0056 is noted, but as maintained in the rejection above these limitations are indefinite as the specification and drawings do not comprise adequate information to enable the claim limitations in view of the elected embodiment.
With respect to the added claim limitations of a perpendicular direction, see the rejection above.  Applicant must define the grass clipping container and collapsible function and direction of collapse in a specific manner to overcome the current rejections.  
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671